                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:17-CR-00343-RJC-DCK
                            3:18-CR-194-RJC-DSC

 USA                                 )
                                     )
   v.                                )       ORDER
                                     )
 QUANDELLA WALKER                    )
                                     )
      THIS MATTER is before the Court upon motion of the defendant to extend

the deadline for self-reporting to her designated Bureau of Prisons facility for service

of her sentence. (Case No. 3:17-cr-343, Doc. No. 30; Case No. 3:18-cr-194, Doc. No.

14). The motion recites that the government does not oppose the defendant’s

request.

       For the reasons stated in the defendant’s motion, the Court finds that the

defendant has good cause to extend the deadline for reporting to serve her sentence.

       IT IS, THEREFORE, ORDERED that the defendant’s motion is

GRANTED, and the deadline for self-reporting is extended until on or after June 8,

2019, as notified by the United States Marshals Service, during which she shall

remain under the previously ordered bond conditions.

       The Clerk is directed to certify copies of this Order to the defendant, counsel

for the defendant, the United States Attorney, the United States Probation Office,

and the United States Marshals Service.

 Signed: May 9, 2019
